             Case 3:20-cv-01747-PAD Document 83 Filed 07/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC
                                              Civil No. 3:20-cv-1747(PAD)
Plaintiff,

v.
                                              Breach Of Contract; Specific
ALAN BRAM GOLDMAN                             Performance Of Contract;
                                              Reimbursement Of Funds, Costs
Defendants.                                   And Expenses



NOTICE OF APPEARANCE AND REQUEST FOR EXTENSION OF TIME
            TO FILE ANSWER TO COUNTERCLAIM

To the Honorable Court:

        Come Now, Mr. John Michael Grzan and his wife, Dr. Tamrata Khimani (jointly

referred to as “Grzan-Khimani”), by and through the undersigned attorney, respectfully

states and prays:

        1.       The undersigned attorney has been retained by the Grzan-Khimani to

represent them in the instant case.

        2.       The undersigned attorney is duly admitted to practice before this

Honorable Court and its address and phone numbers are the following:

                         The Law Offices of Héctor Eduardo Pedrosa-Luna
                     Attorney for Mr. John Michael Grzan and Dr. Tamrata Khimani
                                           P.O. Box 9023963
                                       San Juan, PR 00902-3963
                                           Tel. 787-920-7983
                                           Fax 787-754-1109
                                       hectorpedrosa@gmail.com
            Case 3:20-cv-01747-PAD Document 83 Filed 07/21/21 Page 2 of 2




       3.       Furthermore, the Grzan-Khimani hereby respectfully request from this

Honorable Court to grant them a thirty (30) days extension of time to file their answer to

the Counterclaim filed at Docket No. 26.

       4.       Pursuant to Fed. R. Civ. P 6(b) the extension of time requested herein will

start on July 22, 2021 and end on August 21, 2021.

        Wherefore, the undersigned respectfully requests from this Honorable Court to

authorize the undersigned attorney as counsel for the Grzan-Khimani and to grant their

request for extension of time to file their answer to the Counterclaim filed at Docket No.

26.

       Respectfully Submitted.

       In San Juan, Puerto Rico, this 21st day of July, 2021.

       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.



                                            Héctor Eduardo Pedrosa Luna, Esq.
                                            P.O. Box 9023963
                                            San Juan, PR 00902-3963
                                            Tel. 787-920-7983
                                            Fax 787-754-1109

                                            s/Héctor Eduardo Pedrosa Luna
                                            Héctor Eduardo Pedrosa Luna
                                            USDPR NO. 223202
                                            hectorpedrosa@gmail.com




                                               2
